IN THE DISTRICT COURT OF APPEAL
PYROTECNICO FIREWORKS,                FIRST DISTRICT, STATE OF FLORIDA
INC. and CONTINENTAL
INDEMNITY COMPANY                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellants,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-0490

JEFFREY ONUSCHAK,

      Appellee.


_____________________________/

Opinion filed August 3, 2017.

An appeal from an order of the Judge of Compensation Claims
Neal P. Pitts, Judge.

Date of Accident: December 28, 2015.

Barbara K. Case of The Law Office of Barbara K. Case, P.A., North Palm Beach,
for Appellants.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.